DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed in the communication on 10/27/2021 have been entered.  Claims 1, 2, 10, 15, and 18 have been amended.  No claims have been canceled, and no new claims have been added.  The amendments to the Specification are sufficient to overcome the prior objection; therefore, the Specification objection has been withdrawn.  The amendments to claims 1, 10, 15, and 18 are sufficient to overcome the prior claim objections; therefore, the objections to claims 1, 10, 15, and 18 have been withdrawn.  The amendments to claims 1, 10, 15, and 18 are sufficient to overcome the prior claim rejections under 35 U.S.C. 112(b); therefore, the rejections to claims 1, 10, 11, 13-15, and 18 have been withdrawn.  Therefore, claims 1-20 are currently pending.  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, Line 2: “the same specific light spectrum” should read “the same ultraviolet (UV) light spectrum”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alpert et al. (US 20130056130 A1) in view of Weber (“Medical Device Assembly: Tackling Tubing”, 2009).

Regarding claim 1, Alpert teaches:
An intravenous (IV) tube (see FIG. 1A, medical-grade tubing: 12) for use in an infusion set (see FIG. 1A, IV set: 10) (see p. [0008]), the tube (12) comprising:
a body (i.e., lumen of medical-grade tubing: 12) defining a fluid flow pathway (see p. [0029] discussing tube 12 is made of medical-grade material approved for contact with fluids; necessarily, the lumen of tube 12 defines a fluid flow pathway);
a first tube end (see FIG. 2A, end: 22 of tube: 12A);
a second tube end (not shown, but implied—all tubes have at least two ends); and
a tube marker (see FIG. 4, joining material: 40—not shown in FIG. 2A, but implied, see p. [0028] “a joining material [not shown in FIG. 2A or 2B] is applied to one of the overlapping surfaces”) disposed on the tube (12), wherein the tube marker (40) is positioned so that a distance between a leading edge of the tube marker (see Reference Figure 1 below) and an outermost surface of the first tube end (22) is equal to a distance between an outermost surface (see Reference Figure 1 below) of a fluid port (see FIG. 2A, pocket: 30) of an infusion set component (i.e., a fitting: 15A of IV set 10, see p. [0025] and FIG. 2A) and a hard stop (see FIG. 2A, bottom: 34) of the fluid port (30) (as shown in Reference Figure 1 below, overlapping portion of tube 12, i.e., the area which joining material 40 is applied, is equidistant to the depth of the pocket 30 of the fitting 15A), wherein the hard 
However, Alpert does not explicitly disclose: the tube comprises a flexible polymeric body.  Instead, Alpert teaches the tube is made of medical-grade material (see p. [0029]) for use in an IV set (see p. [0008]).  Weber, in a similar field of endeavor, teaches, “Medical tubing can be made out of several types of plastic, including polyvinyl chloride (PVC), polyethylene, thermoplastic elastomers (TPE), nylon and silicone” (see “New Materials”).  It is well known in the art that medical tubes can be made of plastics like PVC and comprise flexible polymeric bodies which define a fluid flow pathway for medical fluids.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Alpert by using a medical-grade tubing set consisting of a polymeric (plastic) material like PVC, as taught by Weber, for the purpose of utilizing a tube material that provides a flexible fluid flow pathway, can withstand high temperatures, and bonds easily with other types of plastics (see Weber, “New Materials”).
Reference Figure 1: Annotated Alpert FIG. 2A and 4

    PNG
    media_image1.png
    681
    461
    media_image1.png
    Greyscale


Regarding claim 2, Alpert teaches:
The tube (12) of Claim 1, wherein the UV light spectrum is provided by a UV light source (see FIG. 6, emitter: 72—see p. [0038] discussing joining material 40 may be inspected by a radiation emitter, such as ultraviolet radiation).

Regarding claim 3, Alpert teaches:
The tube (12) of Claim 1, wherein the first tube end (22) is a fluid input end configured to be inserted into a fluid outlet port (see FIG. 2A, pocket: 30) of the infusion set component (15A).
The Examiner points to Figure 1B which depicts tube (12) (and therefore, the first tube end 22, not shown) acting as a fluid input end configured to be inserted into a fluid outlet port (pocket: 30, not shown, but located at distal joint: 19) of an infusion set component (fitting: 15).  The tube of Alpert is fully capable of performing the function of being inserted into a fluid outlet port of the infusion set component as claim 3 is functional language.

Regarding claim 4, Alpert teaches:
The tube (12) of Claim 1, wherein the first tube end (22) is a fluid output end configured to be inserted into a fluid inlet port (see FIG. 2A, pocket: 30) of the infusion set component (15A).
The Examiner points to Figure 1B which depicts tube (12) (and therefore, the first tube end 22, not shown) acting as a fluid output end configured to be inserted into a fluid inlet port (pocket: 30, not shown, but located at proximal joint: 19) of an infusion set component (fitting: 15).  The tube of Alpert is fully capable of performing the function of being inserted into a fluid inlet port of the infusion set component as claim 4 is functional language.

Regarding claim 5, Alpert teaches:
The tube (12) of Claim 1, wherein the tube marker (40) comprises a cylindrical band (see FIG. 4, tube 12 is inherently cylindrical, thus the joining material 40 affixed to the end of the tube 12 is inherently a cylindrical band).

Regarding claim 6, Alpert teaches:
The tube (12) of Claim 1, wherein the tube marker (40) comprises multiple cylindrical bands.
The Examiner notes it is implied by FIG. 1A that the tube marker (40) disposed on the tube (12) end for bonding and joint inspection exists at each joint (19) instance along the IV set (10) (see FIG. 1A, each joint 19 is configured to be inspectable; see p. [0022] and [0024]).  Additionally, tubes are inherently cylindrical; therefore, the joining material (40) affixed to the multiple ends of the tube (12) at each joint (19) instance is inherently a cylindrical band.

Regarding claim 10, Alpert teaches:
The tube (12) of Claim 1, wherein the tube marker (40) is a first tube marker and the infusion set component (15A) is a first infusion set component (see FIG. 1A, multiple joints 19 exist in IV set 10—each joint 19 is configured to be inspectable; see p. [0022] and [0024]). 
While Alpert does not explicitly disclose: a second tube marker disposed on the tube, wherein the second tube marker is positioned so that a distance between a leading edge of the second tube marker and an outermost surface of the second tube end is equal to a distance between an outermost surface of a second infusion set component fluid port and a hard stop of the second infusion set component fluid port, it is implied by FIG. 1A that the tube marker (40) disposed on the tube (12) for bonding and joint inspection exists at each joint (19) instance along the IV set (10).  Additionally, as discussed above in claim 1, Alpert already teaches a tube marker (see FIG. 4, joining material: 40—not shown in FIG. 2A, but implied, see p. [0028] “a joining material [not shown in FIG. 2A or 2B] is applied to one of the overlapping surfaces”) disposed on the tube (12), wherein the tube marker (40) is positioned so that a distance between a leading edge of the tube marker (see Reference Figure 1 above) and an outermost surface of the first tube end (22) is equal to a distance between an outermost surface (see Reference Figure 1 above) of a fluid port (see FIG. 2A, pocket: 30) of an infusion set component (i.e., a fitting: 15A of IV set 10, see p. [0025] and FIG. 2A) and a hard stop (see FIG. 2A, bottom: 34) of the fluid port (30) (as shown in Reference Figure 1 above, overlapping portion of tube 12, i.e., the area which joining material 40 is applied, is equidistant to the depth of the pocket 30 of the fitting 15A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Alpert by duplicating the tube marker on a second end of the tube, for the purpose of allowing the user to visually inspect the joining material within the joints connecting the tube to the various infusion set components along the IV set in FIG. 1A, since it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP § 2144.04 subsection VI.B.
Regarding claim 11, Alpert teaches the claimed invention, substantially as claimed, as set forth above in claim 10.  However, Alpert does not explicitly disclose: the second tube marker comprises a material that is only visible under the same specific light spectrum as the first tube marker.  However, in p. [0033], Alpert discusses the various joining material (40) components, wherein “the joining material 40 includes a first component that is configured to bond to the tube 12 and fitting 15 and a second component configured to color the joining material 40 […] the second component is a material that responds to non-visible radiation, such as ultraviolet light, and thereby become visible during or after such exposure”.  When the tube marker is duplicated on the tube to create a second tube marker, as discussed above in claim 10, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second tube marker composed of the same material as the first tube marker, wherein the material responds to non-visible radiation, such as ultraviolet light.

Regarding claim 12, Alpert teaches the claimed invention, substantially as claimed, as set forth above in claim 10.  However, Alpert does not explicitly disclose: the second tube marker comprises a material that is different than the material of the first tube marker, and wherein the second tube marker is only visible under a different specific light spectrum than is the first tube marker.  However, in p. [0033], Alpert discusses the various joining material (40) components, wherein the joining material can include “a material that responds to non-visible radiation, such as ultraviolet light, and thereby become visible during or after such exposure”, a material that “fluoresces, i.e. glows in the visible spectrum, during and after exposure to non-visible radiation”, or a material that In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 subsection II.A.

Regarding claim 13, Alpert teaches:
The tube (12) of Claim 10, wherein the first tube end (22) is a fluid input end configured to be inserted into a fluid outlet port (see FIG. 2A, pocket: 30) of the first infusion set component (15A). 
When the tube marker is duplicated on the tube to create a second tube marker, as discussed above in claim 10, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second tube end be a fluid output end configured to be inserted into a fluid inlet port of a second infusion set component.  For example, in FIG. 1A, Alpert teaches one joint (19) (i.e., the bond created by the first tube end) connected to the distal port of a fitting (15) and another joint (19) (i.e., the bond created by the second tube end) connected to a proximal port of a pumping 

Regarding claim 14, Alpert teaches:
The tube (12) of Claim 10, wherein the first tube end (22) is a fluid output end configured to be inserted into a fluid inlet port (see FIG. 2A, pocket: 30) of the first infusion set component (15A).
When the tube marker is duplicated on the tube to create a second tube marker, as discussed above in claim 10, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second tube end be a fluid input end configured to be inserted into a fluid outlet port of the second infusion set component.  For example, in FIG. 1A, Alpert teaches one joint (19) (i.e., the bond created by the first tube end) connected to the proximal port of a fitting (15) and another joint (19) (i.e., the bond created by the second tube end) connected to a distal port of a check valve (14) of an IV set (10).  In this instance, the second tube end acts as a fluid input end configured to be inserted into the fluid outlet port of a second infusion set component (14).

Regarding claim 15, Alpert teaches:
An infusion set assembly (see FIG. 1A, IV set: 10) (see p. [0008]), comprising:
an infusion component (i.e., a fitting: 15A of IV set 10, see p. [0025] and FIG. 2A); and

a body (i.e., lumen of medical-grade tubing: 12) defining a fluid flow pathway (see p. [0029] discussing tube 12 is made of medical-grade material approved for contact with fluids; necessarily, the lumen of tube 12 defines a fluid flow pathway);
a first tube end (see FIG. 2A, end: 22 of tube: 12A);
a second tube end (not shown, but implied—all tubes have at least two ends); and
a tube marker (see FIG. 4, joining material: 40—not shown in FIG. 2A, but implied, see p. [0028] “a joining material [not shown in FIG. 2A or 2B] is applied to one of the overlapping surfaces”) comprising material that is only visible under a specific light spectrum (“the joining material 40 includes a first component that is configured to bond to the tube 12 and fitting 15 and a second component configured to color the joining material 40 […] the second component is a material that responds to non-visible radiation, such as ultraviolet light, and thereby become visible during or after such exposure” see p. [0033]) and that is disposed on the tube (12) (see FIG. 4), wherein the tube marker (40) is positioned so that a distance between a leading edge of the tube marker (see Reference Figure 1 above) and an outermost surface of the first tube end (22) is equal to a distance between an external edge (i.e., an outermost surface of a fluid port, see 
However, Alpert does not explicitly disclose: the tube comprises a flexible polymeric body.  Instead, Alpert teaches the tube is made of medical-grade material (see p. [0029]) for use in an IV set (see p. [0008]). Weber, in a similar field of endeavor, teaches, “Medical tubing can be made out of several types of plastic, including polyvinyl chloride (PVC), polyethylene, thermoplastic elastomers (TPE), nylon and silicone” (see “New Materials”).  It is well known in the art that medical tubes can be made of plastics like PVC and comprise flexible polymeric bodies which define a fluid flow pathway for medical fluids. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Alpert by using a medical-grade tubing set consisting of a polymeric (plastic) material like PVC, as taught by Weber, for the purpose of utilizing a tube material that provides a flexible fluid flow pathway, can withstand high temperatures, and bonds easily with other types of plastics (see Weber, “New Materials”).


Regarding claim 16, Alpert teaches:
The infusion set assembly (10) of Claim 15, wherein the tube marker material (40) comprises one of UV ink and UV dye (see p. [0033] discussing solvent may be a liquid dye […] that responds to non-visible radiation, such as ultraviolet light), and wherein the specific light spectrum is UV light provided by a UV light source (see FIG. 6, emitter: 72—see p. [0038] discussing joining material 40 may be inspected by a radiation emitter, such as ultraviolet radiation).

Regarding claim 18, Alpert teaches:
The infusion set assembly (10) of Claim 15, further comprising: a second infusion component (see FIG. 1A, pumping segment: 16).
While Alpert does not explicitly disclose: a second tube marker comprising the material that is only visible under the specific light spectrum and that is disposed on the tube, wherein the second tube marker is positioned so that a distance between a leading edge of the second tube marker and an outermost surface of the second tube end is equal to a distance between an external edge and a hard stop of a fluid port of the second infusion component, it is implied by FIG. 1A that the tube marker (40) disposed on the tube (12) for bonding and joint inspection exists at each joint (19) instance along the IV set (10).  Additionally, as discussed above in claim 15, Alpert already teaches a tube marker (see FIG. 4, joining material: 40—not shown in FIG. 2A, but implied, see p. [0028] “a joining material [not shown in FIG. 2A or 2B] is applied to one of the overlapping surfaces”) comprising material that is only visible under the specific light spectrum (“the In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP § 2144.04 subsection VI.B.

Regarding claim 19, Alpert teaches:
The infusion set assembly (10) of Claim 15, further comprising:
one of a solvent (see p. [0033] discussing second component of joining material 40 configured to color the joint 19) and an adhesive (see p. 

Regarding claim 20, Alpert teaches:
The infusion set assembly (10) of Claim 19, wherein the securing material (40) comprises a UV dye (see p. [0033] discussing solvent may be a liquid dye […] that responds to non-visible radiation, such as ultraviolet light).

Claims 7-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alpert et al. (US 20130056130 A1) in view of Weber (“Medical Device Assembly: Tackling Tubing”, 2009), as applied to claims 1, 15, and 19 above, respectively, and further in view of Astori et al. (IT UB20154088 A1).

Regarding claims 7-9, Alpert teaches the claimed invention substantially as claimed, as set forth above in claim 1.  However, Alpert does not explicitly disclose: the tube marker material comprises printed ink; the printed ink comprises a UV dye; or the printed ink comprises a UV ink.
Alpert, in another embodiment, discloses that instead of using UV adhesive, a substantially transparent adhesive material (when cured) could be used (see p. [0033]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Alpert to include a transparent adhesive material (as taught by another embodiment of Alpert) and to incorporate the teachings of Astori by including a tube marker wherein the material comprises printed UV ink and/or dye, which could be used together with a transparent adhesive material, for the purpose of being able to inspect a joint for proper bondage after assembly, thereby increasing the reliability and safety of the joint (see Astori p. [0016]), and since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.

Regarding claim 17, Alpert teaches the claimed invention, substantially as claimed, as set forth above in claim 15.  However, Alpert does not explicitly disclose: the tube marker comprises at least one cylindrical band formed by an inkjet printer.
Alpert, in another embodiment, discloses that instead of using UV adhesive, a substantially transparent adhesive material (when cured) could be used (see p. [0033]).  Astori, in a similar field of endeavor, teaches a tube marker (see FIG. 2-6, marking: 6) that comprises at least one cylindrical band formed by an inkjet printer (see p. [0034] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Alpert to include a transparent adhesive material (as taught by another embodiment of Alpert) and to incorporate the teachings of Astori by forming the tube marker via affixing (i.e., “printing”) at least one cylindrical band to the tube end beneath the transparent adhesive material, for the purpose of creating an assembly process which is easy to implement and economically competitive (see Astori p. [0017]), being able to inspect a joint for proper bondage after assembly, thereby increasing the reliability and safety of the joint (see Astori p. [0016]), and since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 
/EMILY J BECKER/Examiner, Art Unit 3783        

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783